Case 17-10772-BLS Doc 1192 Filed 02/14/19 Page 1 of 5

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE

In re: Ciber Inc., et. a|. Case No. 17-10772
Debtor Reporting Period: Quarter Ending
December 31, 2018

Quarterly Operating Report for the Quarter ending
3 l-Dec-18

Document Exp|anatioo
Form No. Attached Attached
Schedule of Cash and Disburscments R-l x
' -2

x
Bala.nce Shcet -3 x
Debtor X

 

This Quarterly Operating Report ("QOR") has been prepared solely f`or the purpose of complying with the reporting requirements applicable in the Debtors‘ chapter
ll cases and is in a format acceptable to the United States Trustee. The financial information contained herein is limited in scope and covers a limited time period
Moreover, such information is preliminary and unaudited, and is riot prepared in accordance with U.S. GAAP.

l declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief.

»» :/
..~ '/':-4 7 //
:’/(“ // ,.//{/]/ 3l-Jan-l9

 

 

 

 

 

Signatur;of Authorized lndividual l Date
Christian Mezger CFO
Printed Name of Authorized lndividual Title of Authorized Individual

l Signatory is duly authorized by the Debtors to sign this quarterly operating report

Page l of 1 Cover Page

Case 17-10772-BLS Doc 1192 Filed 02/14/19 Page 2 of 5

 

In re: Ciber Inc., et. al. 17-10772
Debtor Quarter Ending
Reporting Period: December 31, 2018
QOR-l: CONSOLlDATED STATEMENT OF CASH FLOWS
(US Dollars in Thousands)
Quarter Ending
December 31, 2018
Beginning cash balance $ 5,899
Receipts collected on behalf of HTC

Other receipts 23

Total cash receipts 23
Total cash disbursements 312266}
Debtors' net cash flow (1,244)

From/(To) Non-chtors -

Net cash flow (1,244)
Reccipts remitted to HTC (20)

Float (Checks Outstanding at 09/30/20| 8) l73
l~`loat (Checks Outstanding at l2/31/20]8) 172

Other 146

Ending available cash $ 4,802
Page 2 of 5 Form QOR-l

Case 17-10772-BLS Doc 1192 Filed 02/14/19 Page 3 of 5

ln re: Ciber Inc., et. al. Case No. 17-10772
Debtor Reporting Period: Quarter Ending Decomber 31, 2018

QOR-Z: SCHEDULE OF DISBURSEMENTS BY l.EGAL ENTITY
(US Doilars in Thousands)

Debtor Entity Bankruptcy Case Number Division Disbursements

C inc. 17-10772 (1»266)
, nc. -

ciber ‘ 17~10773

ciber 17_10774

 

Notes:

l. Amounts may also include voided disbursements

QOR-lb CMTSU

CaS€ l7-10772-BLS

In re: Ciber Inc., et. al.
Debtor

A§S§.\S
Current Asscts
Cash
Accounts Rccei\/al)le
Prepa\d expenses
Othcr current assets
Total current assets
Net property and equipment
Goodwill
Other intangibles, net
Det`erred income taxes
Other assets
Restrictcd Cash
Investment in NA subs
lnvcstment in Dutch CV
lnvestrnent in India
Total assets

CurTent liabilities - Pre-Petition AP
Current liabilities - Other
Line ot`Credit
Lease costs - Long 'I`erm
Other long term liabilities
Dcferred tax liability l,»`l'
I.ong-term debt

Total liabilities

Common stock‘ $0.0\ par value
Additional paid-m capital
Retained earnings
Foreign currency translation
Other - pension plan
Tax Et`fect - pension plan
RSU Intemational Equity Reserve
Unrealized (loss)/gain on hedging activities
Treasury Stock
Total CIBER, Inc shareholders` equity
Noncontrolling lnterest
Total Shareholdcrs' equity

Toial liabilities and shareholders equity

Doc 1192 Filed 02/14/19 Page 4 015

Case No. 17-10772
chortiog Period: Quarter Ending December 31, 2018

QOR-3: BALANCE SHEET

As per December 31, 2018
(US Dollars in Thousands)

QOR -3 BS

ClBER lnc.

4,802

86
4,887

 

 

388,808
(399,112)

(3)
(9,480)

 

(9,430)

 

4,887

Case 17-10772-BLS Doc 1192 Filed 02/14/19 Page 5 015

In re: Ciber Inc., et. al. Casc No. l7-10772
Debtor Reporting Period: Quarter Ending Decem ber 31, 2018

QOR~4: DEBTOR QUESTIONNAIRE

l. Have any assets been sold or transferred outside the normal course of business this reporting period? Ifyes, provide
an explanation below - Note l

3

4. ls the Debtor current on all post~cont'irtnation plan payments'?

 

 

 

 

 

 

 

 

Insurance information '» ` ' ' ' . . 3 v _ ` _ yes No ‘
l. Are real and personal propei‘t'\u vehicle/auto, general liability tire thet°c‘ worker's ccrr_t_wsation, and other necessary l X l
2. Are all premium pavments current’? X l
/
, ,./

Respectfully submitted, /.' l / / f
( , , /4»' ~_,

By: Christia.n Mezger »
Title: Chief Financial Oft'icer /

_lanuary$l,ZOlS>

QOR-S - Debtor Questionnaire

